Citation Nr: 0534296	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-06 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, prior to October 6, 2004.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU), prior to October 6, 2004.

3.  Entitlement to an evaluation in excess of 70 percent for 
schizophrenia, after October 5, 2004.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from April 1951 until February 
1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000, decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.  At that time, the veteran was rated as 30 percent 
disabling for schizophrenia and was not in receipt of a TDIU.

The Board reviewed the veteran's claim and, in January 2002, 
issued a decision that affirmed the Detroit RO's rating 
action.  The veteran was notified of that decision and he, 
through his then accredited representative, appealed to the 
US Court of Appeals for Veterans Claims, hereinafter the 
Court.  After reviewing the veteran's claim, the Court 
decided that the Board's decision should be set aside and in 
November 2002, the Court vacated the Board's decision.  The 
claim was then returned to the Board for further action.

The Board remanded the claim in July 2003.  The claim was 
initially returned to the Detroit RO.  Around this same time, 
the veteran notified the VA that he was relocated to San 
Diego, California.  Within six months, the veteran notified 
the VA that he had again moved to Florida.  Since that time, 
the claim has been processed by the St. Petersburg RO.  

As a part of completing the Board's July 2003 Remand actions, 
the veteran underwent a VA psychiatric examination in October 
2004.  Following that exam, and after reviewing the veteran's 
claims folder, the RO concluded that the evidence did support 
the veteran's request for an increased evaluation.  Thus, the 
RO issued a decision, dated August 2005, that awarded a 70 
percent disability rating for schizophrenia, effective 
October 6, 2004 (the date of the VA medical examination).  A 
TDIU was also awarded with the same effective date.  

The claim has since been returned to the Board for review.  
Because of the action of the RO in August 2005, the Board 
must determine whether an increased evaluation and a TDIU 
could have been assigned prior to October 6, 2004.  It must 
also decide whether an evaluation in excess of 70 percent 
should be assigned after October 5, 2004.  As such, the 
issues on the front page of this action have been modified to 
more adequately represent the issues now on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to October 6, 2004, the medical evidence of record 
indicated that the veteran was capable of employment and some 
social interaction.  He did not suffer from weekly panic 
attacks, impaired thought processes, or memory loss.

3.  After October 5, 2004, the medical evidence does not show 
that the veteran suffers from gross impairment in his thought 
processes or grossly inappropriate behavior.  Additionally, 
that same evidence fails to suggest that the veteran is 
unable to perform the normal activities of daily living, that 
he is disoriented to time or place, or that there is danger 
that he will hurt himself or others.  

4.  Prior to October 6, 2004, the veteran's schizophrenia, 
his only service connected disability, was not ratable at 60 
percent or more and did not render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for schizophrenia, prior to October 6, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1- 4.14, 4.104, Diagnostic Code 9205 
(2005).  

2.  The criteria for an evaluation in excess of 70 percent 
for schizophrenia, after October 5, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b), 4.1- 4.14, 4.104, Diagnostic Code 9205 (2005).  

3.  The criteria for entitlement to TDIU benefits, prior to 
October 6, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA in 
letters issued by the RO in August and September 2003.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the St. 
Petersburg RO) have essentially cured the error in the timing 
of notice.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of July 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he his schizophrenia is more disabling than currently 
rated and that it prevents him from obtaining and maintaining 
gainful employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The record reflects 
that the veteran has not claimed to have received treatment 
at any private or federal health care facility.  He has 
merely asked that his claim be transferred to the San Diego 
RO and then the St. Petersburg RO.  As a result of this 
information, the VA has not been able to obtain any treatment 
records that might assist with the veteran's claim.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In other 
words, after he was notified that the VA would obtain any 
treatment records that it was made aware thereof, the veteran 
had a duty to contact the RO and inform the appropriate 
personnel of the location(s) of that information.  In this 
instance, it seems that the veteran failed to cooperate with 
the VA, to the detriment of his claim.

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the veteran's 
previous treatment records in accordance with the VCAA and 
the Board's Remand of July 2003.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  It seems clear to the 
Board that the VA has attempted to acquire a complete and 
detailed picture of the veteran's psychiatric disorder and 
how it affects his ability to obtain, and maintain, gainful 
employment.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the Board's Remand, the claim was returned to the RO for the 
specific purpose of obtaining a medical examination to 
discover the severity of the veteran's schizophrenia.  Said 
examination was accomplished in October 2004 - the results of 
which lead to the assignment of a higher evaluation.  The 
Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  The veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the veteran's 
assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, an SSOC, and the Board's 
Remand, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.



I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the three issues before 
the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

While the veteran was in service, he began exhibiting 
symptoms and manifestations of a serious mental disorder.  
The veteran received treatment and he was subsequently 
temporarily retired from the US Navy.  After his retirement, 
the veteran applied for VA benefits.  The record discloses 
that service connection was granted for schizophrenic 
reaction, mixed type, chronic, severe, by rating action of 
June 1952.  The disorder was rated as 100 percent disabling 
pursuant to Diagnostic Code 9904.  See Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.  

This disability was the subject of further adjudication in 
May 1956, at which time, the RO reduced the rating evaluation 
for the service-connected disability from 100 percent to 30 
percent.  This determination was predicated upon findings of 
improvement in the veteran's condition, as noted during a May 
1956 VA psychiatric evaluation, which showed no evidence of 
active psychosis.

The veteran sought an increased evaluation for his service- 
connected disability in August 1985.  In support of his 
claim, the veteran reported that his symptoms had increased 
in severity.  He indicated that his symptoms were so severe 
as to preclude him from obtaining employment.

The veteran was afforded VA psychiatric examination in 
September 1985.  He reported that his psychiatric disorder 
had adversely affected his attitude and understanding of 
himself.  On examination, the examiner noted that the veteran 
did not provide much useful information.  The veteran 
reported that he was presently living with friends, and that 
he worked as a handyman.  He also noted that he was receiving 
treatment at the VA clinic, and that he was involved in a 
course on self-hypnosis for depression.  In the context of 
the interview, the veteran indicated that he was an assertive 
person, and that he got what he wanted.  He further noted 
that he used to blame others, but he now took some 
responsibility himself. 

The examiner noted that while the veteran's words were well 
formed, and that he demonstrated normal intelligence, it was 
very difficult to make sense of anything the veteran said.  
In this regard, it was reported that the veteran's simple 
statements were logical, but that sequences of the statements 
lost their meaning.  Evaluation did not reveal any obvious 
structured thought content disorder.  The veteran denied 
significant depression, and paranoia.  Additionally, the 
examiner wrote that the veteran's speech and thought patterns 
were notable for rambling, vague, and essentially meaningless 
in nature.  Additionally written were the points that the 
veteran exhibited fair judgment, insight was absent.  The 
diagnostic impression was disorganized schizophrenia (Axis 
I).  In his assessment, the examiner indicated that the 
veteran's stressors were difficult to assess, but he opined 
that such stressors were mild in nature.  It was noted that 
the veteran's highest level of functioning within the past 
year was fair, with some impairment noted in both 
occupational and social functioning. 

Based upon these clinical findings, the RO confirmed and 
continued the 30 percent rating assigned for the service-
connected disability.

In August 1994, the veteran again sought an increased rating 
evaluation for his service-connected disability.  Clinical 
records, dated from August 1993 to May 1994, were reviewed in 
connection with the veteran's claims.  These treatment 
reports show that the veteran was evaluated in August 1993.  
The clinical report indicated that the veteran reported that 
"everything was going well" for him, that he was happy, and 
that he felt good.  The veteran denied symptoms of depression 
or anxiety.  During a November 1993 examination for a skin 
disorder, the veteran denied any nervous manifestations 
associated with this skin condition.  The remainder of these 
clinical reports document treatment the veteran received for 
conditions unrelated to the subject of this appeal.

The RO, in a May 1995 rating decision, recharacterized the 
service-connected disability as schizophrenia, mixed type, 
and continued the assigned 30 percent rating evaluation for 
this disability under Diagnostic Code 9205.  38 C.F.R. Part 4 
(1994).  

During a March 1996 hearing in this matter, the veteran 
reported that he had not taken prescribed medication for his 
psychiatric symptoms since 1978, when he was employed as a 
pipe fitter.  He reported that he was subsequently laid off, 
and that he had not worked since 1978.  He indicated that he 
enrolled in adult education courses, and that he was 
presently taking college courses.  The veteran stated he 
believed he would be unable to secure employment as a pipe 
fitter due to physical impairment associated with his back 
condition.  The veteran noted that his psychiatric disorder 
would not prevent him from being able to work or, 
specifically, work with others, provided everyone performed 
their job.  He indicated, however, that he preferred to work 
independently, and to ask for assistance or instruction when 
necessary.  

When asked, the veteran reported that he has maintained 
contact with his children.  He said that he has contact twice 
a month with his daughter, who resided within the state.  He 
noted that while he is not involved in a steady relationship, 
he did date occasionally.  When queried concerning the basis 
for his theory of entitlement to an increased evaluation for 
his psychiatric disorder, the veteran generally referred to 
financial and employment eligibility considerations.

During the VA examination of March 1996, the veteran did not 
present any complaints involving current symptoms and 
manifestations of a psychiatric disorder.  He did, however, 
complain about a back disability, which he believed was being 
poorly evaluated.  It was the veteran's belief that despite 
his history of psychiatric symptoms, he did not have any 
significant mental difficulties.  In this regard, the veteran 
admitted that he behaved in a rebellious manner during his 
period of active duty, but explained that he believed he was 
taken advantage of in service, as evidenced by his being 
assigned excessive hours to work.  The examiner noted that 
the veteran did not reference any particular psychiatric 
symptoms.

In the context of the interview, the examiner noted that the 
veteran was alert, and appeared relaxed.  He was described as 
quite clean and neat in appearance.  Initially, the veteran 
did not maintain good eye contact, but did so midway through 
the interview.  It was reported that the veteran was pleasant 
and cooperative.  Again the veteran reported that he was not 
presently taking any psychiatric medications nor was he 
undergoing treatment for his schizophrenia.  He reported that 
his weight was stable, and that his sleep pattern and 
appetite were good.  He did not complain of any memory or 
concentration difficulties.  He denied excessive feelings of 
nervousness, tension, worry, or obsessional thoughts.  
Moreover, the veteran denied hallucinations or delusions.  He 
did not endorse any psychotic symptoms.  

Also, the veteran reported alcohol intake on rare occasions.  
He denied drug abuse although he stated that he had 
habitually utilized marijuana on a daily basis for the past 
forty years.  The veteran reported that he had been employed 
regularly over the years, but was laid off due to a labor 
dispute.  He indicated that he was attending college on a 
part time basis.  He reported that he lived alone, and had 
never been married.  It was noted that the veteran cooked, 
cleaned, and shopped independently, without difficulty.  The 
veteran was noted to engage in golf, chess, and listened to 
jazz music.  He indicated he did not believe he had mental 
problems that interfered with his ability to function daily.  
When questioned, the veteran exhibited some rambling thought 
patterns concerning his present mental capacity, commenting 
about his past behavior, his personal identity, and various 
activities.  There was no formal evidence of a gross thought 
disorder or psychotic content.  The veteran's judgment 
appeared to be appropriate.  The examiner noted that there 
was no Axis I psychiatric disorder diagnosed.  The veteran 
was evaluated with residuals of schizotypal personality 
disorder (Axis II).  He was also evaluated with a Global 
Assessment of Functioning (GAF) Scale score of 80.  It was 
noted that the veteran's functional capacity at that time was 
good.

In his assessment, the examiner indicated that a review of 
the claims folder demonstrated that while the veteran was 
previously evaluated with schizophrenia, this disorder was 
not shown on examination.  In that context, the examiner 
noted that prior examination medical reports documented 
cursory examinations and clinical findings, without providing 
a full description of the clinical symptoms upon which the 
diagnostic impression of schizophrenia was predicated.  The 
examiner noted that the veteran had not received any ongoing 
psychiatric treatment, nor had he taken antipsychotic 
medications for the past 40 years.  It was added that the 
recent examination was not significant for any symptoms of 
schizophrenia.  

In light of these findings, it was the examiner's opinion 
that the veteran most likely exhibited a schizotypical-type 
personality disorder previously, which had gradually improved 
over the years.  Clinical findings on examination were noted 
to be negative for symptoms diagnostic of a psychiatric 
condition, but did reveal that the veteran continued to 
exhibit some mild rambling in his thinking processes.  
Finally, the examiner reported that the veteran's comments 
concerning his daily functioning capabilities were suggestive 
that his psychiatric condition had only a mild impact on his 
ability to function.

Clinical records, dated from October 1993 to March 1996, were 
reviewed.  These records show that the veteran was seen in 
the psychiatric clinic in February 1996.  The veteran was 
described as pleasant and cooperative.  He reported no 
psychiatric symptoms.  It was noted that the veteran was 
attending state university, and expected to graduate in May 
1996.  The veteran reported that he planned to attend law 
school following graduation.  The examiner noted that the 
veteran was, at times, tangential and exhibited a slight 
hesitancy in expressing his thoughts verbally.  The veteran 
was scheduled for follow-up evaluation in six months.

After the veteran submitted his most recent request for an 
increased rating in July of 1999, his VA medical records from 
October 1998 through June of 1999 were obtained and reviewed 
in August 1999.  These records contain no symptomatology, 
complaint, diagnosis, or treatment regarding the veteran's 
schizophrenia.

The veteran underwent a September 1999 VA examination with 
respect to his schizophrenia.  As in the past, he had not 
been under care of any psychiatrist and does not take any 
psychiatric medications.  The veteran lived in an apartment 
by himself, and cooked/shopped for himself.  He stated he has 
been unemployed since 1978, and that he had no problems, 
including the taking care of his personal life.  He stated he 
has no friends.  At no time did the veteran endorse symptoms 
of a psychotic nature.  There were no hallucinations, 
delusions, or problems with memory. 

Upon mental status examination, the veteran was neatly 
dressed and well groomed.  The examiner reported that the 
veteran was serious and business-like.  The veteran was 
oriented to time, place, and person.  He spoke coherently 
with no suggestion of looseness of association, ideas of 
reference, or delusional thinking.  Memory was intact for 
both recent and distant events.  While the veteran's judgment 
was marginal, it was, nevertheless, within normal limits.  
His affect was appropriate and his mood euthymic.  The 
examiner rated the veteran's intelligence quotient as being 
above average.  The veteran knew the correct date, current 
office holders, inner city distances, and that there were 
fifty states.  He calculated well and abstracted proverbs 
appropriately.  The veteran denied voices, depression, 
suicidal ideation, plots, buggings, spying, and symptoms of 
post-traumatic stress disorder.  The veteran had no 
subjective complaints regarding his schizophrenia, and the 
examiner stated he saw no evidence of schizophrenia, bipolar 
disorder, or organicity.  The veteran was diagnosed with: 

Axis I - Schizophrenia, paranoid type, in 
full remission.  
Axis II - Residuals of schizotypal 
personality disorder.  
Axis III - Hypertension by history. 
Axis IV - Current level of psychosocial 
stressors, code II. 
Axis V - Current level of psychosocial 
functioning, current GAF 80, last year at 
this time 80.

In conjunction with the Board's Remand of July 2003, the 
veteran underwent another VA Psychiatric Examination in 
October 2004.  He told the doctor that he was not receiving 
treatment or medications for his mental disorder.  
Furthermore, he said that he could interact with small groups 
of people and that he was actually living with a person.  
However, he did not attend church because he felt antagonism 
at the services.  

The actual mental status examination found the veteran well-
groomed but impaired with his thought processes.  Said 
processes were classified as being obscure, overly 
philosophical, and illogical.  Slight paranoid ideation was 
reported along with some hallucination of voices, along with 
visual hallucinations.  Suicidal ideations were strongly 
denied and homicidal ideations were not expressed.  The 
doctor found that the veteran was well-oriented to person, 
place, and time, but that he also suffered from mild short-
term memory impairment.  He displayed no obsessive or 
ritualistic behavior; he did not complain of any either.  
Panic attacks were denied.  

The examiner diagnosed the veteran as suffering from 
schizophrenia.  A GAF score of 40 was given due to impairment 
in communication and reality, along with auditory 
hallucinations and other "peculiar ideations".  The 
examiner added:

Regarding the effect that his 
schizophrenia has on his ability to 
maintain gainful employment, his 
impairment would preclude employment 
because of his thought process 
disturbance.

The record reflects that there are no medical treatment 
records, either VA or private, for the years 2000 to present, 
in the claims folder showing treatment for or findings 
involving any type of psychiatric disorder, including 
schizophrenia.  

The veteran's psychiatric disorder has been evaluated 
pursuant to a general rating formula for mental disorders, 
under 38 C.F.R. Part 4, Diagnostic Code 9205 (2005).  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly in 
appropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating will be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or the 
symptoms controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

Prior to October 6, 2004, there is no medical evidence of 
record that would establish that the assignment of a 
disability evaluation in excess of 30 percent should be 
assigned.  The examination of March 1996 and September 1999 
produced GAF scores of 80.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 80 is indicative of no more than 
slight impairment in social or occupational functioning.  If 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, such as difficulty in 
concentrating after a family argument.  The consistency of 
these numbers is evidence that the veteran functions 
effectively.  GAF scores of 80 are flatly inconsistent with 
criteria for the next higher 50 percent under applicable 
regulations, again prior to October 6, 2004.  

A GAF score of 61 to 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF Score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.

Additionally, the September 1999 examiner list an Axis I 
diagnosis of schizophrenia in full remission.  In the March 
1996 examination, the veteran evidenced such a lack of 
appropriate symptomatology, the examiner was unable to make 
any Axis I diagnosis in regards to the veteran's 
schizophrenia.  It is not until the October 2004 that the 
evidence is sufficient to establish active schizophrenia.  

In the two earlier exams, the veteran effectively 
demonstrated no symptomatology consistent with schizophrenia.  
In those examinations, the veteran was neat and well-dressed, 
his mood appropriate, and he was able to answer questions 
relating to current events, distance, and abstract reasoning.  
His judgment was within normal limits, and both examinations 
listed his intelligence as either "average" or "above 
average."  Overall, the VA examinations reveal the veteran's 
symptomatology did not increase in severity between 1996 
until the exam accomplished in 2004.  

Finally, it is clear from the more distant examinations that 
the veteran was socially and occupationally capable.  The 
veteran stated in his 1996 examination that he maintained 
relationships with family members and dated occasionally.  
Also, the veteran admitted that he was then capable of 
maintaining employment - if he chose to work.  In this 
regard, during the veteran's 1996 examination, he stated that 
he was attending college part-time.  The 1999 reported, per 
the veteran, that he was still going to school.  That same 
examination noted that the veteran continued to live alone 
and capable of performing everyday tasks and duties.  In both 
examinations, the veteran made statements to the effect that 
he did not believe he was mentally ill, and in both 
examinations the veteran made no subjective complaints of or 
endorsed any symptomatology in regards to his schizophrenia. 

The picture of the veteran radically changed when the veteran 
was examined in October 2004.  Although the veteran reported 
that he could still perform everyday tasks and duties, he 
also admitted that he experienced visual and audio 
hallucinations.  While he did have contact with small groups, 
he insinuated that he was incapable of interacting with large 
groups, including those found in a church setting.  This 
examination further reported that the veteran was 
experiencing mild short-term memory loss along with illogical 
thought patterns and depression/anxiety.  It was this 
examination that lead to the conclusion by the examiner that 
the veteran was unable to be employed due to his service-
connected schizophrenia.  

With respect to the available medical treatment records, 
those records from October 1998 to June of 1999 are also 
silent as to any complaint, diagnosis, or treatment regarding 
the veteran's schizophrenia.  There are no records indicating 
treatment or therapy for the disorder during any portion of 
this appeal.  Finally, the Board also notes that the veteran 
has not taken medications for his schizophrenia during any 
time of this appeal.

The medical evidence of record prior to October 2004 further 
indicates that the veteran's ability to function socially and 
occupationally had not decreased, nor had symptomatology of 
schizophrenia increased.  It is clear that during the course 
of this appeal the veteran has been unemployed.  However, 
until recently, the veteran's inability to work was not due 
to any symptoms and manifestations produced by his service-
connected schizophrenia.  In other words, prior to October 
2004, the evidence clearly shows that any lack of employment 
was wholly the result of the veteran's own choice.  
Therefore, the Board finds that the veteran does not suffer 
occupational and social impairment, with reduced reliability 
and productivity, as would be required for a higher 
disability evaluation.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the record, it is the conclusion of the Board that 
the evidence does not support an evaluation in excess of 30 
percent for schizophrenia prior to October 6, 2004.  It is 
also the conclusion of the Board that the evidence does not 
support an evaluation in excess of 70 percent after October 
5, 2004.  None of the evidence indicates that the disorder is 
totally incapacitating in nature.  His psychoneurotic 
symptoms have not bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy in a profound 
retreat from mature behavior.  Moreover, there is no 
indication that the veteran is incapable to perform the 
activities of daily living to include taking care of his 
personal hygiene.  

Thus, it is the conclusion of the Board that the current 70 
percent disability evaluation for schizophrenia is 
appropriate, and that a disability rating is excess of 70 
percent is not warranted. 38 C.F.R. § 4.7 (2004).  Also, the 
Board concludes that the evidence does not support an 
evaluation in excess of 30 percent prior to October 6, 2004.  

Finally, 38 C.F.R. § 3.321(b)(1) (2005) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the schizophrenia has caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2005) is not appropriate.

II.  Total Disability Evaluation Based on Individual 
Unemployability

The other question before the Board is whether the evidence 
supports the veteran's contentions that a TDIU should be 
assigned prior to October 6, 2004.  Does the evidence support 
the veteran's assertions?

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2005).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2005) are met.  
See 38 C.F.R. § 3.340(a)(2) (2005).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2005).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2005).

The term "substantially gainful occupation" was discussed 
by the Court, in Faust v. West, 13 Vet. App. 342 (2000).  
Although 38 C.F.R. § 4.16(a) (2005) does not specifically 
define what substantially gainful employment is, it does 
provide that "marginal employment" is not substantially 
gainful employment, and thus implies that employment that is 
more than marginal may be considered to be "substantially 
gainful employment".  Id. at 355-56; citing Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for 
the purposes of § 4.16(a), "substantially gainful employment 
. . . . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2005).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2005).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2005).

Prior to October 6, 2004, the veteran did not meet the 
schedular requirements for a total disability rating based on 
individual unemployability.  The veteran had been granted 
service connection for only one disability and that disorder 
was only rated as 30 percent disabling.  Hence, he did not 
meet the initial requirement of having a sole disability that 
was rated at the 60 percent level.  The record reflects that 
the veteran has completed high school and has experience 
working as a pipe fitter.  The record also reports that the 
veteran attended college classes.  However, there is nothing 
in the claims folder showing that the veteran graduated from 
college, either an accredited or unaccredited institution.  
Also, there is no suggestion from veteran's claims folder 
that he has ever received vocational rehabilitation training.

The veteran, through his then accredited representative, 
maintained, when he applied for TDIU benefits, that the 
manifestations and symptoms produced over by his 
schizophrenia prevented him from obtaining and maintaining 
gainful employment.  Despite these assertions, as was 
discussed above, the veteran admitted to VA health care 
providers that the reason he was not employed was because he 
did not want to be employed.  The examiners concluded that 
the veteran's schizophrenia was not preventing him from 
obtaining and maintaining gainful employment.  The other VA 
medical reports accomplished prior to October 6, 2004, also 
do not suggest or insinuate that the veteran was incapable of 
working, even if said work was sedentary in nature.  None of 
the VA doctors, whether they were examiners or treatment 
physicians, had hypothesized that the veteran's schizophrenia 
prevented the veteran from performing at a sedentary-type job 
prior to October 6, 2004.  The Board would add that besides 
the veteran's assertions to the contrary, there are no 
documents, including Social Security Administration rulings 
that would suggest that the veteran was unemployable prior to 
October 6, 2004, due to his service-connected psychiatric 
disorder.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disability alone was not sufficient to 
produce the veteran's unemployability prior to October 6, 
2004.  The preponderance of the evidence is against the 
veteran's claim for a TDIU and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005).  Accordingly, the veteran's claim 
for a TDIU prior to October 6, 2004, must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran was unable 
to follow a substantially gainful occupation by reason of his 
service connected disability prior to October 6, 2004.  See 
38 C.F.R. § 4.16(b) (2005).

A review of the medical evidence shows that the veteran may 
experience some employment-related limitation as a result of 
his service-connected disability.  However, the disability 
rating assigned to the veteran compensate him for the average 
impairment of earning capacity.  Therefore, pursuant to 38 
C.F.R. § 4.16 (2005), prior to October 6, 2004, a TDIU is not 
warranted, and the veteran's claim is denied.


ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, prior to October 6, 2004, is denied.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability, prior to October 6, 2004, is denied.

3.  Entitlement to an evaluation in excess of 70 percent for 
schizophrenia, after October 5, 2004, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


